 

 

JS. DISTRICT COURT
EASTERN DISTRICT-Wi

UNITED STATES DISTRICT COURT
EASTERN DISTR GES VIRGO N GIN

free ¢

CLERK Ur Gun!

 

 

UNITED STATES OF AMERICA,

Plaintiff, 2!

 

 

 

 

v. Case No. 21-CR-
AQUINUS S. ROGERS, [18 U.S.C. §§ 922(g)(1), 924(a)(2), :
924(c), and 1951(a)] L
Defendant. :
INDICTMENT :
COUNT ONE

THE GRAND JURY CHARGES THAT:

1. At all times material to this Indictment, Community Financial Service

 

Center, located at 2534 West Wisconsin Avenue in Milwaukee, Wisconsin, was a business
engaged in the purchase and sale of articles and commodities in interstate and foreign
commerce.

2. On or about December 12, 2020, in the State and Eastern District of

Wisconsin,

 

AQUINUS S. ROGERS

attempted to obstruct, delay, and affect commerce and the movement of articles and

commodities in commerce by robbery, in that the defendant attempted to take and obtain

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 1of7 Document 1
United States currency from and in the presence of an employee of Community Financial
Service Center against her will by means of actual and threatened force, violence, and

fear of injury.

All in violation of Title 18, United States Code, Section 1951(a).

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 2 of 7 Document 1

 
 

 

COUNT TWO

 

THE GRAND JURY FURTHER CHARGES THAT:
On or about December 12, 2020, in the State and Eastern District of Wisconsin,

AQUINUS S. ROGERS

 

knowingly used, carried, and brandished a firearm during and in relation to a crime of
violence, namely attempted Hobbs Act robbery as charged in Count One of this
Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and

924(c)(1)(C)@).

 

 

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 3 of 7 Document 1
 

 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
1. At all times material to this Indictment, Community Financial Service

Center, located at 2636 West Fond du Lac Avenue in Milwaukee, Wisconsin, was a

 

business engaged in the purchase and sale of articles and commodities in interstate and
foreign commerce.

2. On or about December 18, 2020, in the State and Eastern District of
Wisconsin,

AQUINUS S. ROGERS

attempted. to obstruct, delay, and affect commerce and the movement of articles and
commodities in commerce by robbery, in that the defendant attempted to take and obtain
United States currency from and in the presence of an employee of Community Financial
Service Center against her will by means of actual and threatened force, violence, and
fear of injury.

All in violation of Title 18, United States Code, Section 1951(a).

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 4of7 Document 1

 
 

 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
1. At all times material to this Indictment, Community Financial Service

Center, located at 8921 West Brown Deer Road in Milwaukee, Wisconsin, was a business

 

engaged in the purchase and sale of articles and commodities in interstate and foreign
commerce.

2. On or about December 18, 2020, in the State and Eastern District of
Wisconsin,

AQUINUS S. ROGERS

did obstruct, delay, and affect commerce and the movement of articles and commodities
in commerce by robbery, in that the defendant took and obtained United States currency
from and in the presence of an employee of Community Financial Service Center against
her will by means of actual and threatened force, violence, and fear of injury.

All in violation of Title 18, United States Code, Section 1951(a).

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 5of7 Document 1

 

 
 

 

COUNT FIVE
THE GRAND JURY FURTHER CHARGES THAT:

On or about December 18, 2020, in the State and Eastern District of Wisconsin,

AQUINUS S. ROGERS

 

knowingly used, carried, and brandished a firearm during and in relation to a crime of
violence, namely Hobbs Act robbery as charged in Count Four of this Indictment.
In violation of Title 18, United States Code, Sections 924(c)(1)(A)(ii) and

924(c)(1)(C)@).

 

 

 

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 6of7 Document 1
 

 

COUNT SIX

THE GRAND JURY FURTHER CHARGES THAT:

1. On or about December 18, 2020, in the State and Eastern District of
Wisconsin,

AQUINUS S. ROGERS,

knowing he previously had been convicted of a crime punishable by imprisonment for a
term exceeding one year, knowingly possessed a firearm which, prior to his possession
of it, had been transported in interstate commerce, the possession of which was therefore
in and affecting commerce.

2. The firearm is more fully described as black Taurus G2C 9mm
semiautomatic handgun with a silver barrel and silver ejection port, bearing Serial No.
ABG669749,

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

 

FOREPERS#)N~

Ne
.
SN

Dated jacladdeh/

Maer b.Hor od J

G. FROHLING
Acting United States Attorney

J

Case 2:21-cr-00045-BHL Filed 02/23/21 Page 7 of 7 Document 1
